Exhibit 10.7

ADDENDUM

This Addendum, dated May 22, 2006, by and between Universal Insurance Holdings,
Incorporated (hereinafter the “Company”), and Sean Downes (“Employee”), modifies
and amends the existing employment agreement (“Agreement”) and any prior Addenda
thereto (“Prior Addenda”) between the Company and the Employee, only in respect
of the matters set forth herein, and otherwise the Agreement and Prior Addenda
remain in full force and effect as if this Addendum had not been executed:

I. In respect of “Article 6.” of the Agreement entitled “Compensation,” the
Employee’s Base Compensation shall be increased by $150,000.00 per annum
effective May 1, 2006.

IN WITNESS WHEREOF, this Addendum has been signed and executed as of the first
date written above.

 

UNIVERSAL INSURANCE HOLDINGS, INCORPORATED By:  

/s/ James M. Lynch

  James M. Lynch

/s/ Sean Downes

SEAN DOWNES - Employee